Newton, J.
Defendant received an indeterminate sentence of not *600less than 3 nor more than 5 years for forgery. His sole assignment of error is that the sentence is excessive.
Defendant was 37 years of age when sentenced. He has been previously convicted of six felonies including burglary, joy riding, escape from custody, and forgery, and was on parole from the last conviction in Michigan when this offense was committed. “Where the punishment of an offense created by statute is left to the discretion of the trial court within prescribed limits, the sentence imposed within those limits will not be disturbed on appeal unless there appears to be an abuse of discretion.” State v. Kelly, ante p. 41, 205 N. W. 2d 646. There was no abuse of discretion.
The judgment of the District Court is affirmed.
Affirmed.